                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           Matthew I. Kaplan (SBN 177242)
                                                                                                         2 matthew.kaplan@tuckerellis.com
                                                                                                           515 South Flower Street, Forty-Second Floor
                                                                                                         3 Los Angeles, CA 90071
                                                                                                           Telephone:    213.430.3400
                                                                                                         4 Facsimile:    213.430.3409
                                                                                                         5 THE CONCEPT LAW GROUP, P.A.
                                                                                                           ALEXANDER D. BROWN (FL BN 752665) (pro hac vice application forthcoming)
                                                                                                         6 ABrown@ConceptLaw.com
                                                                                                           ADAM S. GOLDMAN (FL BN 86761) (pro hac vice application forthcoming)
                                                                                                         7 AGoldman@ConceptLaw.com
                                                                                                           6400 N. Andrews Avenue, Suite 500
                                                                                                         8 Fort Lauderdale, Florida 33309
                                                                                                           Telephone: 754.300.1325
                                                                                                         9 Facsimile: 754.300.1501
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Attorneys for Plaintiff
                                                                                                           ATM METABOLICS, LLC
                                                                                                        11
                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                        12
                                                                                                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                           ATM METABOLICS, LLC,                    Case No. 19-cv-00170-MMA-MDD
                                                                                                        14
                                                                                                                              Plaintiff,           AMENDED COMPLAINT FOR
                                                                                                        15                                         TRADEMARK INFRINGEMENT,
                                                                                                                 v.                                TRADEMARK COUNTERFEITING,
                                                                                                        16                                         PATENT INFRINGEMENT, BREACH
                                                                                                           HOLISTA COLLTECH LIMITED,               OF CONTRACT, AND
                                                                                                        17 IGALEN,   INC.,  RAJEN   MANICKA,  and  DECLARATORY RELIEF
                                                                                                           KOSTA GARA
                                                                                                        18                                         DEMAND FOR JURY TRIAL
                                                                                                                              Defendants.
                                                                                                        19
                                                                                                        20
                                                                                                        21        Plaintiff, ATM METABOLICS, LLC, alleges as follows:
                                                                                                        22                                        PARTIES
                                                                                                        23        1.    Plaintiff, ATM METABOLICS, LLC (“ATM”), is a limited liability company
                                                                                                        24 organized and existing under the laws of the State of Florida, with a principal place of
                                                                                                        25 business at 6039 Cypress Gardens Blvd., #313, Winter Haven, Florida 33884.
                                                                                                        26        2.    Defendant, HOLISTA COLLTECH LIMITED (“Holista”), is an Australian
                                                                                                        27 limited company, located at Suite 12, Level 1, 11 Ventor Avenue, West Perth, WA,
                                                                                                        28 Australia 6005.


                                                                                                                                           FIRST AMENDED COMPLAINT
                                                                                                         1        3.     Defendant, IGALEN, INC. (“iGalen”), is a corporation organized and existing
                                                                                                         2 under the laws of the State of Delaware, with a principal place of business at 600 West
                                                                                                         3 Broadway, Suite 700, San Diego, CA 92101.
                                                                                                         4        4.     Defendant, RAJEN MANICKA (“Rajen”), is an individual believed to be a
                                                                                                         5 citizen of, and residing in, Malaysia, is over the age of 18, and is otherwise sui juris.
                                                                                                         6        5.     Defendant, KOSTA GARA (“Gara”), is an individual believed to be residing
                                                                                                         7 in Florida, is over the age of 18, and is otherwise sui juris.
                                                                                                         8                               JURISDICTION AND VENUE
                                                                                                         9        6.     This Court has jurisdiction over Holista because it does business in California,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 and has entered into an agreement providing for jurisdiction in this judicial district.
                                                                                                        11        7.     This Court has jurisdiction over iGalen because it has an active place of
                                                                                                        12 business in California, and has engaged in unlawful practices, including trademark and
TUCKER ELLIS LLP




                                                                                                        13 patent infringement, and trademark counterfeiting, in this judicial district.
                                                                                                        14        8.     This Court has jurisdiction over Rajen, and Gara because each directed,
                                                                                                        15 controlled, ratified, participated in, and/or was the moving force behind Holista’s and
                                                                                                        16 iGalen’s unlawful practices, including its manufacturing, marketing, and selling of certain
                                                                                                        17 products which infringe ATM’s trademark and patents in this judicial district, and which
                                                                                                        18 products are directed to consumers in this judicial district.
                                                                                                        19        9.     This Court has subject matter jurisdiction over this action under 15 U.S.C.
                                                                                                        20 §1121, and under 28 U.S.C. §§ 1331 and 1338(a), because this case arises under the
                                                                                                        21 Trademark Act of 1946, as amended, 15 U.S.C. §§ 1051, et seq., as well under the Patent
                                                                                                        22 Act, 35 U.S.C. §§ 271, et seq.
                                                                                                        23        10.    This Court has supplemental jurisdiction over all of the state law claims herein
                                                                                                        24 under 28 U.S.C. § 1367 because those claims are joined with, and are so related to
                                                                                                        25 Plaintiffs’ claims under the Trademark Act of 1946, as amended, 15 U.S.C. §§ 1051, et
                                                                                                        26 seq., as well under the Patent Act, 35 U.S.C. §§ 271, et seq., over which this Court has
                                                                                                        27 original jurisdiction, such that they form part of the same case or controversy under Article
                                                                                                        28 III of the United States Constitution.

                                                                                                                                                          2
                                                                                                                                              FIRST AMENDED COMPLAINT
                                                                                                         1        11.    Venue is proper in this Court because ATM and Holista entered into an
                                                                                                         2 agreement providing for jurisdiction in this judicial district.
                                                                                                         3        12.    All conditions precedent have been met, waived, or satisfied to bring this
                                                                                                         4 lawsuit.
                                                                                                         5                                GENERAL ALLEGATIONS
                                                                                                         6                                     Background of ATM
                                                                                                         7        13.    ATM is a leading research firm dedicated to the discovery of new and useful
                                                                                                         8 ways to improve metabolic and neurological function.
                                                                                                         9        14.    Since 2007, Dr. M. Joseph Ahrens (“Dr. Ahrens”) has served as the Managing
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Director and Chief Executive Officer (CEO) of ATM. Dr. Ahrens has been involved in
                                                                                                        11 nutrition research since 1989, and involved in the research and development of methods of
                                                                                                        12 using natural ingredients to improve health since 2001.
TUCKER ELLIS LLP




                                                                                                        13        15.    In 2015 and 2016, Dr. Ahrens was nominated for the Nobel Prize for his
                                                                                                        14 breakthrough work using natural ingredients to address major health issues such as
                                                                                                        15 diabetes, Alzheimer’s, Ebola, SARS (Severe Acute Respiratory Syndrome), and even the
                                                                                                        16 flu.
                                                                                                        17        16.    Consistent with such work, Dr. Ahrens and his co-inventor (Daryl Thompson)
                                                                                                        18 developed a groundbreaking supplement that consists of a naturally derived compound that
                                                                                                        19 has a unique ability to support the human metabolic pathway.
                                                                                                        20        17.    This revolutionary discovery has been marketed under the Emulin® Mark by
                                                                                                        21 ATM and its licensees since at least 2010, and has proven instrumental in improving the
                                                                                                        22 lives of individuals worldwide.
                                                                                                        23        18.    The cutting-edge nature of this particular discovery has been granted patent
                                                                                                        24 protection by the United States Patent and Trademark Office through the issuance of U.S.
                                                                                                        25 Patent Nos. 7,943,164 and 8,198,319 (the “Emulin® Patents”), and is also the subject of
                                                                                                        26 thirteen issued or pending patents worldwide.
                                                                                                        27        19.    The Emulin® name is also registered with the USPTO under Registration No.
                                                                                                        28 3941075 in International Class No. 5 for use in connection with “Dietary and nutritional

                                                                                                                                                          3
                                                                                                                                             FIRST AMENDED COMPLAINT
                                                                                                         1 supplements for weight loss; dietetic foodstuffs and nutritional additives for medical
                                                                                                         2 purposes for use in foods and dietary supplements for human and animal consumption;
                                                                                                         3 foods for medically restricted diets, dietary supplemental drinks” with a first use and first
                                                                                                         4 use in commerce date of December 10, 2010. The Emulin® Mark is Incontestable pursuant
                                                                                                         5 to 15 U.S.C. §1065.
                                                                                                         6                                    Holista and iGalen, Inc.
                                                                                                         7         20.   Holista is engaged in the preparation, manufacture, distribution, and sale of
                                                                                                         8 “nutraceutical” products.
                                                                                                         9         21.   Rajen is the Founder and CEO of Holista, and, upon information and belief,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 directs, controls, ratifies, participates in, and/or is the moving force behind Holista’s
                                                                                                        11 business decisions, particularly as it concerns Holista’s relationship with ATM (as detailed
                                                                                                        12 below).
TUCKER ELLIS LLP




                                                                                                        13         22.   In order to facilitate distribution and sales of such products, Holista works
                                                                                                        14 through iGalen, of which Holista owns 47%, to manage and grow a distribution network
                                                                                                        15 for its nutraceutical products.
                                                                                                        16         23.   More specifically, iGalen is a network marketing company with independent
                                                                                                        17 distributors responsible for selling Holista’s nutraceutical products – in this case, Emulin®.
                                                                                                        18         24.   Gara is the Chief Corporate Advisor of iGalen, and, upon information and
                                                                                                        19 belief, directs, controls, ratifies, participates in, and/or is the moving force behind iGalen’s
                                                                                                        20 business decisions as it concerns its relationship with ATM (as detailed below).
                                                                                                        21         25.   Although technically separate entities, Holista and iGalen share overlapping
                                                                                                        22 common ownership of some shareholders, and also share common executive personnel.
                                                                                                        23 For example, Holista’s CEO, Rajen, is also a shareholder of iGalen and serves as iGalen’s
                                                                                                        24 CEO.
                                                                                                        25         26.   As it relates to the facts germane to this suit, Holista, through iGalen, built its
                                                                                                        26 Emulin® sales force primarily through two individuals; to wit: Dori O’Neill and Jana
                                                                                                        27 Jorgenson, both of whom maintain active relationships with hundreds of sales force team
                                                                                                        28 members.

                                                                                                                                                           4
                                                                                                                                              FIRST AMENDED COMPLAINT
                                                                                                         1        27.    Indeed, O’Neill and Jorgenson, and their respective sales team networks,
                                                                                                         2 accounted for approximately 60% of Holista/iGalen’s sale force, and approximately 60%-
                                                                                                         3 70% of Holista/iGalen’s sales volume.
                                                                                                         4        28.    Not surprisingly, at all times relevant to this lawsuit, Holista/iGalen held
                                                                                                         5 O’Neill and Jorgenson out to ATM as their top distributors. In fact, upon information and
                                                                                                         6 belief, Jorgenson was the highest level distributor in iGalen, and the only distributor to
                                                                                                         7 achieve Triple Diamond status.
                                                                                                         8                     Relationship Between ATM, Holista, and iGalen
                                                                                                         9        29.    On January 9, 2017, ATM and Holista entered into an Exclusive Product
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 Management Agreement and Distribution Agreement (the “Agreement”) with an initial
                                                                                                        11 five-year term. A true and correct copy of the Agreement is attached as Exhibit A.
                                                                                                        12        30.    This Agreement granted Holista, in part, the exclusive right to market,
TUCKER ELLIS LLP




                                                                                                        13 promote, and sell Emulin®1 in the Multi-Level-Marketing (“MLM”) space throughout the
                                                                                                        14 world, in exchange, in pertinent part, for royalty payments.
                                                                                                        15        31.    It was understood and agreed between the Parties that iGalen would be the
                                                                                                        16 MLM company responsible for growing a distribution network through which the Emulin®
                                                                                                        17 products would be sold.
                                                                                                        18        32.    However, as explained below, Holista has failed to meet its contractual
                                                                                                        19 obligations since the inception of the Agreement, and has strung ATM along for more than
                                                                                                        20 one year with promises (that would eventually prove to be false) that Holista’s poor
                                                                                                        21 performance would improve.
                                                                                                        22        33.    For instance, Holista’s sales have been well-below expectations since the
                                                                                                        23 inception of the Agreement, and Holista oftentimes has been unable to provide ATM with
                                                                                                        24 monthly sales reports.
                                                                                                        25
                                                                                                        26
                                                                                                           1
                                                                                                             More specifically, the “Product,” as defined in Section 1.1(g) of the Agreement, refers to
                                                                                                        27 “that certain nutritional supplement designed, developed, marketed, and sold by ATM as
                                                                                                           detailed in US patent 7,943,164 and any other worldwide patents, described as a natural,
                                                                                                        28 over-the-counter plant-based compound that works with enzymes to metabolize
                                                                                                           carbohydrates and lower blood sugar levels.”
                                                                                                                                                         5
                                                                                                                                            FIRST AMENDED COMPLAINT
                                                                                                         1          34.   Over time, it became clear that Holista did not have the proper systems in
                                                                                                         2 place to effectively fulfill its contractual obligations. Indeed, ATM was often told by some
                                                                                                         3 of Holista’s distributors (i.e., those working under iGalen) that Holista’s back-office, sign-
                                                                                                         4 up procedures and software were cumbersome and ineffective, which resulted in lost sales.
                                                                                                         5          35.   In fact, distributors complained to ATM that orders of Emulin® were
                                                                                                         6 oftentimes severely delayed, or never arrived at all. This caused the distributors to lose
                                                                                                         7 customers, and in the process, damaged the reputations of ATM, Dr. Ahrens, and many of
                                                                                                         8 the distributors working under iGalen, all of which ultimately served to tarnish the Emulin®
                                                                                                         9 brand.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10          36.   Nevertheless, Holista’s CEO, Rajen, consistently told ATM not to worry
                                                                                                        11 because, as he explained, Holista was building its distributor team (i.e., through iGalen)
                                                                                                        12 and that everything would beneficially “blow up” in short order. In reliance upon these
TUCKER ELLIS LLP




                                                                                                        13 representations, ATM continued to support Holista. Holista’s performance, however,
                                                                                                        14 failed to improve.
                                                                                                        15          37.   Although Holista, through iGalen, was attempting to build a sales force,
                                                                                                        16 ultimately it was one final self-inflicted wound that served as the proverbial final nail in
                                                                                                        17 the coffin that rendered Holista unable to fulfill its contractual obligations.
                                                                                                        18          38.   Over time, O’Neill and Jorgenson (Holista/iGalen’s top distributors) grew
                                                                                                        19 frustrated with Holista/iGalen’s performance and inability to competently support its
                                                                                                        20 distributors and their customers, and expressed these concerns to ATM and Dr. Ahrens
                                                                                                        21 from time-to-time. Nevertheless, due to Holista’s promises of improved performance,
                                                                                                        22 O’Neill and Jorgenson encouraged ATM to “hang on.”
                                                                                                        23          39.   Shockingly, however, and despite their positions as the top sales leaders for
                                                                                                        24 Holista/iGalen, in September 2018 Holista/iGalen inexplicably suspended O’Neill and
                                                                                                        25 Jorgenson from Holista/iGalen’s Executive Leadership Working Group.
                                                                                                        26          40.   Upon information and belief, these suspensions were a result of O’Neill and
                                                                                                        27 Jorgenson complaining to ATM and Dr. Ahrens about Holista/iGalen.
                                                                                                        28

                                                                                                                                                          6
                                                                                                                                              FIRST AMENDED COMPLAINT
                                                                                                         1        41.    Worse, thereafter, Holista/iGalen fired O’Neill and Jorgenson, effectively
                                                                                                         2 eliminating 60-70% of their sales volume, and crippling Holista/iGalen’s ability to perform
                                                                                                         3 under the Agreement.
                                                                                                         4        42.    Upon information and belief, the fallout from the firings of O’Neill and
                                                                                                         5 Jorgenson resulted in 80% of iGalen’s sales force quitting, which further crippled
                                                                                                         6 Holista/iGalen’s ability to perform under the Agreement.
                                                                                                         7        43.    Since the firings of O’Neill and Jorgenson, Holista has failed to pay the
                                                                                                         8 monthly royalty fees to ATM, and has otherwise been unable to fulfill its obligations under
                                                                                                         9 the Agreement.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                               Holista’s Contractual Breaches
                                                                                                        11               A.    Monthly Royalty Payments
                                                                                                        12        44.    Section 3 of the Agreement requires that Holista pay a monthly royalty to
TUCKER ELLIS LLP




                                                                                                        13 ATM in the amount of $15,000.00, plus an additional monthly royalty for each unit sold,
                                                                                                        14 all of which is to be paid on the 15th day of each month.
                                                                                                        15        45.    However, the $15,000.00 monthly license fees due for November and
                                                                                                        16 December 2018, and January 2019 have not been received, nor have any royalty payments
                                                                                                        17 been received since August 2018.
                                                                                                        18        46.    As of the filing of this Complaint, Holista remains in material default for these
                                                                                                        19 non-payments under the Agreement.
                                                                                                        20               B.    Customer Relations
                                                                                                        21        47.    Section 4.5 of the Agreement provides, “Holista shall provide all customer
                                                                                                        22 relations to customers and end users of the Product, and respond to customer queries via
                                                                                                        23 email or telephone support line.”
                                                                                                        24        48.    Holista has failed to adhere to Section 4.5, as Holista failed to provide
                                                                                                        25 customer service, which caused complaining customers and distributors to direct their
                                                                                                        26 concerns to ATM.
                                                                                                        27        49.    More troubling, ATM and Dr. Ahrens were often left to respond to these
                                                                                                        28 complaints and questions without substantive support from Holista, which created a drain

                                                                                                                                                          7
                                                                                                                                             FIRST AMENDED COMPLAINT
                                                                                                         1 on ATM and Dr. Ahrens, and frustration for all parties, particularly because ATM and Dr.
                                                                                                         2 Ahrens were not involved with the issues raised by the customers and distributors, and
                                                                                                         3 thus, were unable to resolve customer issues.
                                                                                                         4        50.    In fact, in derogation of its obligations, Holista even suggested that ATM
                                                                                                         5 create a Facebook page to handle customer and distributor complaints.
                                                                                                         6        51.    Incredibly, despite Holista’s failure to handle all customer relations issues,
                                                                                                         7 which led to those inquiries being directed to ATM, Rajen demanded that ATM and Dr.
                                                                                                         8 Ahrens refrain from speaking with any distributors as doing so, he claimed, would breach
                                                                                                         9 the Agreement.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10               C.     Operations and Expenses
                                                                                                        11        52.    Section 5.2 of the Agreement provides that Holista will pay Dr. Ahrens to
                                                                                                        12 assist in the promotion of Emulin® and be reimbursed for his expenses. Specifically, this
TUCKER ELLIS LLP




                                                                                                        13 section provides, in part, “[i]t is understood and agreed that the following costs of such
                                                                                                        14 assistance shall be borne by Holista: (i) Speaking Fees: $500/appearance (North America);
                                                                                                        15 $3,500 for a week appearance overseas; and (ii) All travel-related expenses (taxis, car rental
                                                                                                        16 and premium economy class airline travel).”
                                                                                                        17        53.    Despite ATM and Dr. Ahrens’ submission for requests for reimbursement for
                                                                                                        18 travel and speaking fees, Holista has not paid such reimbursements or fees, which total at
                                                                                                        19 least $23,282.18.
                                                                                                        20               D.     Termination for Material Change in Sales Personnel, Sales &
                                                                                                        21                      Marketing Capability, and Financial Condition of Holista
                                                                                                        22        54.    Section 8.2(c) provides that the Agreement may be immediately terminated
                                                                                                        23 by ATM if there should occur,
                                                                                                        24               …any material change in the management, ownership, control,
                                                                                                                         sales personnel, sales and marketing capability, or financial
                                                                                                        25
                                                                                                                         condition of Holista that prevents Holista from fulfilling its
                                                                                                        26               obligations hereunder.
                                                                                                        27        55.    As explained above, Holista unilaterally and without cause terminated its two
                                                                                                        28 largest and most productive sales teams working under iGalen, the teams that were

                                                                                                                                                          8
                                                                                                                                             FIRST AMENDED COMPLAINT
                                                                                                         1 managed by O’Neill and Jorgenson.
                                                                                                         2        56.    Prior to their unilateral dismissal, O’Neill and Jorgenson accounted for more
                                                                                                         3 than 60% of Holista’s sales force and approximately 60%-70% of Holista’s sales volume.
                                                                                                         4 Their unilateral dismissal created additional fallout resulting in more than an 80%
                                                                                                         5 reduction in Holista’s overall sales force.
                                                                                                         6        57.    Tellingly, following the unilateral dismissals, Holista has failed to remit the
                                                                                                         7 monthly license fees and monthly royalty fees.
                                                                                                         8        58.    The removal of O’Neill and Jorgenson, combined with the subsequent fallout
                                                                                                         9 of the loss of more of Holista/iGalen’s salesforce, constitutes a material change in sales
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 personnel, sales and marketing capability, and financial condition of Holista that has
                                                                                                        11 prevented and continues to prevent Holista from fulfilling its contractual obligations.
                                                                                                        12        59.    Accordingly, on January 8, 2019, ATM terminated the Agreement pursuant
TUCKER ELLIS LLP




                                                                                                        13 to Section 8.2(c) via written notice to Holista (the “Termination Letter”). A true and correct
                                                                                                        14 copy of the Termination Letter is attached as Exhibit B.
                                                                                                        15        60.    Holista, however, disputes that the firings created a material change in its sales
                                                                                                        16 personnel, sales and marketing capability, and financial condition, and disputes the validity
                                                                                                        17 of the Termination Letter. A true and correct copy of Holista’s Letter is attached as Exhibit
                                                                                                        18 C.
                                                                                                        19               E.     Purchase of Inventory Following Termination
                                                                                                        20        61.    Section 8.4 provides that within 60 days from the date of termination of the
                                                                                                        21 Agreement, ATM, at its option, may elect to purchase Holista’s remaining inventory.
                                                                                                        22        62.    Accordingly, on March 6, 2019, ATM sent Holista a letter informing Holista
                                                                                                        23 that ATM intended to exercise its option to purchase from Holista its remaining inventory
                                                                                                        24 of “Emulin C” and “Emulin E”, and requested that Holista provide information regarding
                                                                                                        25 its inventory so that ATM could firmly commit to making such purchases. A true and
                                                                                                        26 correct copy of the March 6, 2019 Letter is attached as Exhibit D.
                                                                                                        27        63.    Holista responded by asserting that ATM’s termination of the Agreement was
                                                                                                        28 “improper, and, accordingly, ATM has waived its right to purchase all or any part of the

                                                                                                                                                          9
                                                                                                                                             FIRST AMENDED COMPLAINT
                                                                                                         1 remaining inventory.” A true and correct copy of Holista’s response letter is attached as
                                                                                                         2 Exhibit E.
                                                                                                         3        64.    When ATM asked Holista for the basis for ATM’s alleged waiver, Holista’s
                                                                                                         4 counsel responded, “I will respectfully decline to elaborate on my client's position on this
                                                                                                         5 issue.” A true and correct copy of the email exchange is attached as Exhibit F.
                                                                                                         6        65.    Thus, Holista has not only refused to furnish the requested information, it has
                                                                                                         7 refused to even provide the legal or factual basis for such refusal. Accordingly, Holista has
                                                                                                         8 frustrated the purpose of this contractual provision, and preventing ATM from exercising
                                                                                                         9 its option to purchase Holista’s remaining inventory.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10               F.    Holista’s Obligations Upon Termination
                                                                                                        11        66.    Section 8.3 of the Agreement provides that within 60 days of termination of
                                                                                                        12 the Agreement, Holista shall “refrain from using any of the ATM Marks, accepting new
TUCKER ELLIS LLP




                                                                                                        13 purchase orders, and otherwise conducting all manufacturing, distribution, sales, and other
                                                                                                        14 activities on behalf of ATM and shall return to ATM and immediately cease all use of
                                                                                                        15 Confidential Information previously furnished by ATM.”
                                                                                                        16        67.    Despite demand from ATM on April 8, 2019, Holista refuses to comply with
                                                                                                        17 obligations under Section 8.3. iGalen has also refused to cease all use of the ATM Marks.
                                                                                                        18 A true and correct copy of the April 8, 2019 Letter is attached as Exhibit G.
                                                                                                        19        68.    Moreover, despite demand from ATM on April 9, 2019 for Holista and iGalen
                                                                                                        20 to cease all use of Dr. Ahrens’s name, image, and likeness, Holista and iGalen have refused
                                                                                                        21 to do so. A true and correct copy of the April 9, 2019 Letter is attached as Exhibit H.
                                                                                                        22        69.    As a direct and proximate result of Holista’s and iGalen’s acts complained of
                                                                                                        23 herein, ATM has been forced to retain the undersigned law firms, and has agreed to pay
                                                                                                        24 said firm a reasonable fee for their services, and to pay all costs associated with the
                                                                                                        25 prosecution of this matter.
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                        10
                                                                                                                                             FIRST AMENDED COMPLAINT
                                                                                                         1                                  FIRST CAUSE OF ACTION
                                                                                                         2                         Temporary and Permanent Injunctive Relief
                                                                                                         3                                      (Against all Defendants)
                                                                                                         4         70.     ATM realleges and reavers paragraphs one through sixty-nine as if fully set
                                                                                                         5 forth herein.
                                                                                                         6         71.     This is an action for temporary and permanent injunctive relief pursuant to
                                                                                                         7 common law principles, Title 15, United States Code, Section 1117 of the Trademark Act,
                                                                                                         8 and Title 35, United States Code, Section 283 of the Patent Act.
                                                                                                         9         72.     As alluded to in more detail above, Holista and iGalen have continued to
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 market and sell products under the Emulin® Mark and covered by the Emulin® Patents after
                                                                                                        11 the Agreement was terminated.
                                                                                                        12         73.     Holista and iGalen continue to brazenly engage in this unlawful conduct,
TUCKER ELLIS LLP




                                                                                                        13 despite having been warned that it may not market and sell products under the Emulin®
                                                                                                        14 Mark and covered by the Emulin® Patents after the Agreement was terminated.
                                                                                                        15         74.     Upon information and belief, Rajen and Gara direct, control, ratify, participate
                                                                                                        16 in, and/or are the moving forces behind Holista’s and iGalen’s practices, including their
                                                                                                        17 manufacturing, marketing, and selling of certain products under the Emulin® Mark and
                                                                                                        18 covered by the Emulin® Patents after the termination of the Agreement.
                                                                                                        19         75.     Such refusal to honor ATM’s clear intellectual property rights in and to the
                                                                                                        20 Emulin® Mark and Emulin® Patents has caused, and will continue to cause, irreparable
                                                                                                        21 harm.    Each day that ATM is deprived of these intellectual property rights causes
                                                                                                        22 irreparable injury.
                                                                                                        23         76.     ATM has no adequate remedy at law, especially because the property at issue
                                                                                                        24 is intellectual property from which ATM is being deprived.
                                                                                                        25         77.     In light of the facts of this case, there is a substantial likelihood that ATM will
                                                                                                        26 succeed on the merits.
                                                                                                        27
                                                                                                        28

                                                                                                                                                            11
                                                                                                                                                FIRST AMENDED COMPLAINT
                                                                                                         1                                SECOND CAUSE OF ACTION
                                                                                                         2                              TRADEMARK INFRINGEMENT
                                                                                                         3                                        (15 U.S.C. § 1114)
                                                                                                         4                                     (Against all Defendants)
                                                                                                         5        78.      ATM realleges and reavers paragraphs one through sixty-nine as if fully set
                                                                                                         6 forth herein.
                                                                                                         7        79.      ATM is the legal and rightful owner of the federally registered incontestable
                                                                                                         8 trademark, Emulin®, Registration No. 3941075, in connection with “Dietary and nutritional
                                                                                                         9 supplements for weight loss; dietetic foodstuffs and nutritional additives for medical
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 purposes for use in foods and dietary supplements for human and animal consumption;
                                                                                                        11 foods for medically restricted diets, dietary supplemental drinks.” This registration enjoys
                                                                                                        12 a priority-of-use date of at least December 10, 2010.
TUCKER ELLIS LLP




                                                                                                        13        80.      This registration also enjoys a statutory presumption of validity, ownership of
                                                                                                        14 the mark, and ATM’s exclusive right to use and license the Emulin® Mark in connection
                                                                                                        15 with the aforementioned goods.
                                                                                                        16        81.      The Emulin® Mark and formula have acquired significant recognition and
                                                                                                        17 goodwill in the minds of consumers, and the Mark is incontestable under 15 U.S.C. §§
                                                                                                        18 1058 and 1065.
                                                                                                        19        82.      Pursuant to Section 8.3 of the Agreement, within 60 days of termination of
                                                                                                        20 the Agreement, Holista was required to “refrain from using any of the ATM Marks,
                                                                                                        21 accepting new purchase orders, and otherwise conducting all manufacturing, distribution,
                                                                                                        22 sales, and other activities on behalf of ATM and shall return to ATM and immediately
                                                                                                        23 cease all use of Confidential Information previously furnished by ATM.”
                                                                                                        24        83.      These obligations extend to iGalen as the (formerly authorized) distribution
                                                                                                        25 network of Emulin® products.
                                                                                                        26        84.      Despite demand from ATM 60 days after termination of the Agreement,
                                                                                                        27 Holista and iGalen refuse to cease use of the Emulin® Mark.
                                                                                                        28        85.      Thus, without authorization, Holista and iGalen have used and continue to use

                                                                                                                                                          12
                                                                                                                                               FIRST AMENDED COMPLAINT
                                                                                                         1 the Emulin® Mark in connection with the sale of Emulin® products.
                                                                                                         2         86.     Upon information and belief, Rajen and Gara are directing, controlling,
                                                                                                         3 ratifiying, participating in, and/or are the moving force behind Holista’s and iGalen’s
                                                                                                         4 unlawful use of the Emulin® Mark in connection with the sale of Emulin® products.
                                                                                                         5         87.     These acts are in direct and willful violation of §43(a) of the Trademark Act
                                                                                                         6 of 1946, as amended, 15 U.S.C. § 1114, in that Holista and iGalen have used the Emulin®
                                                                                                         7 Mark in connection with the sale of Emulin® products which is likely to cause confusion,
                                                                                                         8 and to cause mistake, and to deceive as to the affiliation, connection, or association of
                                                                                                         9 Holista and iGalen with ATM, and as to the origin, sponsorship, and approval of Holista’s
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 and iGalen’s products and commercial activities by ATM.
                                                                                                        11         88.     The Defendants’ acts are being performed in willful, deliberate, and/or
                                                                                                        12 intentional disregard of ATM’s rights in the incontestable Emulin® Mark.
TUCKER ELLIS LLP




                                                                                                        13         89.     As a direct result of Defendants’ actions and the likely confusion, mistake or
                                                                                                        14 deception, ATM has suffered damages in an amount not yet determined.
                                                                                                        15         90.     Defendants’ conduct in this instance is exceptional, and, as such, ATM should
                                                                                                        16 be entitled to recover its attorneys’ fees in this action pursuant to 15 U.S.C. § 1117(a) which
                                                                                                        17 provides, in part, that the “court in exceptional cases may award reasonable attorney fees
                                                                                                        18 to the prevailing party.”
                                                                                                        19                                 THIRD CAUSE OF ACTION
                                                                                                        20                                  Trademark Counterfeiting
                                                                                                        21                                        (All Defendants)
                                                                                                        22         91.     ATM realleges and reavers paragraphs one through sixty-nine as if fully set
                                                                                                        23 forth herein.
                                                                                                        24         92.     ATM is the legal and rightful owner of the federally registered incontestable
                                                                                                        25 trademark, Emulin®, Registration No. 3941075, in connection with “Dietary and nutritional
                                                                                                        26 supplements for weight loss; dietetic foodstuffs and nutritional additives for medical
                                                                                                        27 purposes for use in foods and dietary supplements for human and animal consumption;
                                                                                                        28 foods for medically restricted diets, dietary supplemental drinks.” This registration enjoys

                                                                                                                                                          13
                                                                                                                                              FIRST AMENDED COMPLAINT
                                                                                                         1 a priority-of-use date of at least December 10, 2010.
                                                                                                         2        93.    This registration also enjoys a statutory presumption of validity, ownership of
                                                                                                         3 the mark, and ATM’s exclusive right to use and license the Emulin® Mark in connection
                                                                                                         4 with the aforementioned goods.
                                                                                                         5        94.    The Emulin® Mark and formula have acquired significant recognition and
                                                                                                         6 goodwill in the minds of consumers, and the Mark is incontestable under 15 U.S.C. §§
                                                                                                         7 1058 and 1065.
                                                                                                         8        95.    Pursuant to Section 8.3 of the Agreement, within 60 days of termination of
                                                                                                         9 the Agreement, Holista was required to “refrain from using any of the ATM Marks,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 accepting new purchase orders, and otherwise conducting all manufacturing, distribution,
                                                                                                        11 sales, and other activities on behalf of ATM and shall return to ATM and immediately
                                                                                                        12 cease all use of Confidential Information previously furnished by ATM.”
TUCKER ELLIS LLP




                                                                                                        13        96.    These obligations extend to iGalen as the (formerly authorized) distribution
                                                                                                        14 network of Emulin® products.
                                                                                                        15        97.    Despite demand from ATM 60 days after termination of the Agreement,
                                                                                                        16 Holista and iGalen refuse to cease use of the Emulin® Mark, and continue to use the
                                                                                                        17 Emulin® Mark without authorization.
                                                                                                        18        98.    Upon information and belief, Rajen and Gara are directing, controlling,
                                                                                                        19 ratifiying, participating in, and/or are the moving force behind Holista’s and iGalen’s
                                                                                                        20 unlawful use of the Emulin® Mark in connection with the sale of Emulin® products.
                                                                                                        21        99.    Defendants’ acts are in direct and willful violation of §43(a) of the Trademark
                                                                                                        22 Act of 1946, as amended, 15 U.S.C. § 1114, in that Defendants have used the Emulin®
                                                                                                        23 Mark in a spurious manner which is likely to cause confusion, and to cause mistake, and
                                                                                                        24 to deceive as to the affiliation, connection, or association of Holista and iGalen with ATM
                                                                                                        25 and as to the origin, sponsorship, and approval of Holista’s and iGalen’s products and
                                                                                                        26 commercial activities by ATM.
                                                                                                        27        100. Defendants’ unlawful actions constitute trademark counterfeiting in violation
                                                                                                        28 of the Lanham Act, 15 U.S.C. § 1114.

                                                                                                                                                        14
                                                                                                                                             FIRST AMENDED COMPLAINT
                                                                                                         1        101. Defendants’ actions are being performed in willful, deliberate, and/or
                                                                                                         2 intentional disregard of ATM’s rights in the incontestable Emulin® Mark.
                                                                                                         3        102. As a direct result of Defendants’ actions and the likely confusion, mistake or
                                                                                                         4 deception, ATM has suffered damages in an amount not yet determined.
                                                                                                         5        103. Defendants’ conduct in this instance is exceptional, and, as such, ATM should
                                                                                                         6 be entitled to recover its attorneys’ fees in this action pursuant to 15 U.S.C. § 1117(a) which
                                                                                                         7 provides, in part, that the “court in exceptional cases may award reasonable attorney fees
                                                                                                         8 to the prevailing party.”
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                               FOURTH CAUSE OF ACTION
                                                                                                        11                                 Willful Patent Infringement
                                                                                                        12                                       (35 U.S.C. § 271)
TUCKER ELLIS LLP




                                                                                                        13        104. ATM realleges and reavers paragraphs one through sixty-nine as if fully set
                                                                                                        14 forth herein.
                                                                                                        15        105. This is an action for direct and indirect patent infringement pursuant to Title
                                                                                                        16 35, United States Code, Section 271, of the United States Patent Act.
                                                                                                        17        106. ATM is the assignee of the Emulin® Patents.
                                                                                                        18        107. Holista and iGalen have infringed, and continue to infringe, one or more
                                                                                                        19 claims of at least U.S. Patent Nos. 7,943,164 (“the ‘164 Patent”) by, at least, making, using,
                                                                                                        20 selling, or offering for sale, the Emulin® product without the permission of ATM.
                                                                                                        21        108. Specifically, Holista and iGalen have infringed, literally and under the
                                                                                                        22 doctrine of equivalents, one or more claims of at least the ‘164 Patent by using, making,
                                                                                                        23 selling, and offering to sell the Emulin® product after termination of the Agreement and
                                                                                                        24 without permission from ATM.
                                                                                                        25        109. As set forth above, Holista and iGalen knew at the absolute latest since
                                                                                                        26 Holista entered into the Agreement in 2017 that the Emulin® formula was patented.
                                                                                                        27        110. All such infringing conduct of Holista and iGalen has occurred and was
                                                                                                        28 committed in a willful manner by at least its knowledge of the Emulin® Patents, and its

                                                                                                                                                         15
                                                                                                                                             FIRST AMENDED COMPLAINT
                                                                                                         1 knowledge that it had no right to make, use, offer for sale, or sell any Emulin® product after
                                                                                                         2 the termination of the Agreement on January 8, 2019.
                                                                                                         3        111. Nevertheless, Holista and iGalen have continued to unlawfully market and
                                                                                                         4 sell products bearing the Emulin® brand, and advertised as containing a formula covered
                                                                                                         5 by at least one of the Emulin® Patents, specifically the ‘164 Patent.
                                                                                                         6        112. Such illegal sales are being made at least via iGalen’s independent distribution
                                                                                                         7 network.
                                                                                                         8        113. Holista and iGalen have no legal right to manufacture, market, offer for sale,
                                                                                                         9 or sell any product called or containing Emulin®, yet they continue to do so.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10        114. Holista’s and iGalen’s actions have caused, and continue to cause harm to
                                                                                                        11 ATM.
                                                                                                        12        115. Holista’s and iGalen’s conduct in this instance is exceptional, and, as such,
TUCKER ELLIS LLP




                                                                                                        13 ATM should be entitled to recover its attorneys’ fees in this action pursuant to 35 USC §
                                                                                                        14 285 which provides that the “court in exceptional cases may award reasonable attorney
                                                                                                        15 fees to the prevailing party.”
                                                                                                        16                                  FIFTH CAUSE OF ACTION
                                                                                                        17                                  Breach of Written Contract
                                                                                                        18                                       (Against Holista)
                                                                                                        19        116. ATM realleges and reavers paragraphs one through sixty-nine as if fully set
                                                                                                        20 forth herein.
                                                                                                        21        117. ATM and Holista entered into a binding written agreement (i.e. the
                                                                                                        22 Agreement).
                                                                                                        23        118. ATM adhered to its contractual obligations.
                                                                                                        24        119. Holista has breached this Agreement by, at least, (i) failing to make the
                                                                                                        25 required monthly license fees and royalty payments, (ii) failing to address and handle all
                                                                                                        26 customer relations, (iii) failing to reimburse ATM for speaking fees and travel-related
                                                                                                        27 expenses, (iv) causing a material change in sales personnel, sales and marketing capability,
                                                                                                        28 and financial condition of Holista during the term of the Agreement, (v) refusing to permit

                                                                                                                                                         16
                                                                                                                                              FIRST AMENDED COMPLAINT
                                                                                                         1 to ATM to purchase inventory after the termination of the Agreement, and (vi) refusing to
                                                                                                         2 cease using the ATM Mark, accepting new purchase orders, and otherwise conducting all
                                                                                                         3 manufacturing, distribution, sales, and other activities on behalf of ATM after termination
                                                                                                         4 of the Agreement.
                                                                                                         5         120. As a direct and proximate result of the foregoing breaches, ATM has been
                                                                                                         6 damaged in amount to be proven at trial.
                                                                                                         7
                                                                                                         8                                SIXTH CAUSE OF ACTION
                                                                                                         9                                      Declaratory Relief
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10    (28 U.S.C. § 2201; Cal. Code Civ. Proc. § 1060; Business and Prof. Code § 16600)
                                                                                                        11         121. ATM realleges and reavers paragraphs one through sixty-nine as if fully set
                                                                                                        12 forth herein.
TUCKER ELLIS LLP




                                                                                                        13         122. Section 5.2(b) of the Agreement, titled, Exclusivity, provides, in pertinent
                                                                                                        14 part,
                                                                                                        15                 Following the termination of this Agreement, Ahrens further
                                                                                                                           agrees to refrain from providing services to any individual or
                                                                                                        16                 entity operating in the MLM industry that competes with Holista
                                                                                                        17                 for a period of three (3) years following the termination date.
                                                                                                        18         123. There is an actual, present, and bona fide controversy between ATM and
                                                                                                        19 Holista as to Dr. Ahrens post-termination obligations under Section 5.2(b) of the
                                                                                                        20 Agreement.
                                                                                                        21         124. Indeed, ATM and Dr. Ahrens wish to pursue other employment possibilities,
                                                                                                        22 but Holista intends to enforce Section 5.2(b).
                                                                                                        23         125. ATM believes Section 5.2(b), construed according to California law, is void
                                                                                                        24 and unenforceable as an unreasonable and unlawful restraint on Dr. Ahrens’ right to work,
                                                                                                        25 and ATM seeks a judicial declaration that it and Dr. Ahrens can pursue other gainful
                                                                                                        26 employment opportunities and declaring Section 5.2(b) is null and void.
                                                                                                        27
                                                                                                        28

                                                                                                                                                         17
                                                                                                                                              FIRST AMENDED COMPLAINT
                                                                                                         1                              SEVENTH CAUSE OF ACTION
                                                                                                         2                                       Declaratory Relief
                                                                                                         3    (28 U.S.C. § 2201; Cal. Code Civ. Proc. § 1060; Business and Prof. Code § 16600)
                                                                                                         4         126. ATM realleges and reavers paragraphs one through sixty-nine as if fully set
                                                                                                         5 forth herein.
                                                                                                         6         127. Section 8.2(c) of the Agreement provides that ATM may immediately
                                                                                                         7 terminate the Agreement if there occurs “any material change in the management,
                                                                                                         8 ownership, control, sales personnel, sales and marketing capability, or financial condition
                                                                                                         9 of Holista that prevents Holista from fulfilling its obligations hereunder.”
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         128. ATM believes it validly terminated the Agreement via the Termination Letter
                                                                                                        11 on January 8, 2019. Alternatively, and at the absolute latest, ATM believes it terminated
                                                                                                        12 the Agreement via letter on April 8, 2019 due to Holista’s breach of Section 3 of the
TUCKER ELLIS LLP




                                                                                                        13 Agreement.
                                                                                                        14         129. However, on January 9, 2019, Holista disputed the validity of the Termination
                                                                                                        15 Letter, and stated it would “seek appropriate judicial redress based thereon.” See Exhibit
                                                                                                        16 C. Holista has not formally disputed ATM’s April 8, 2019 termination, but continues to act
                                                                                                        17 as if the Agreement is still in effect.
                                                                                                        18         130. As such, there is an actual, present, and bona fide controversy between all
                                                                                                        19 Parties as to whether the Agreement has been terminated, and ATM desires a judicial
                                                                                                        20 determination as to its rights and duties. ATM seeks a judicial declaration of the Parties’
                                                                                                        21 rights and duties as to whether the Agreement has been terminated.
                                                                                                        22                                           PRAYER
                                                                                                        23         WHEREFORE, ATM prays for judgment in their favor and against Defendants
                                                                                                        24 containing the following provisions:
                                                                                                        25         1.      A temporary and permanent injunction enjoining Defendants, and all of
                                                                                                        26 those acting in concert with them, including, but not limited to, their agents, affiliates,
                                                                                                        27 subsidiaries, officers, directors, attorneys and employees (a) from using the Emulin®
                                                                                                        28 Mark or any similar trademark, trade name, logo, corporate name, service mark, (b) from

                                                                                                                                                          18
                                                                                                                                              FIRST AMENDED COMPLAINT
                                                                                                         1 making, using, selling or offering for sale any product covered by any of the claims of the
                                                                                                         2 Emulin® Patents (and, specifically, the ‘164 Patent); (c) requiring them to immediately
                                                                                                         3 remove any and all products advertising with the Emulin® Mark from its websites and
                                                                                                         4 any other sites on which the Emulin® Mark appears; (d) requiring them to destroy all
                                                                                                         5 labels, stickers, signs, prints, packages, products, wrappers, receptacles, advertisements,
                                                                                                         6 signage, and any written or printed materials, including product labels, in their
                                                                                                         7 possession, custody, or control which bear the Emulin® Mark alone or in combination
                                                                                                         8 with any other words, marks, or other elements; and (e) requiring Defendants to file with
                                                                                                         9 the Court, and serve upon ATM’s counsel, within thirty (30) days after entry of an order
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 or judgment, a report, in writing, and under oath, setting forth, in detail, the manner and
                                                                                                        11 form in which Defendants have complied with the requirements of the injunction and
                                                                                                        12 order;
TUCKER ELLIS LLP




                                                                                                        13          2.   A declaration that Section 5.2(b) of the Agreement is void and unenforceable;
                                                                                                        14          3.   A declaration that the Agreement was terminated as of January 8, 2019, or, at
                                                                                                        15 the very latest, April 8, 2019;
                                                                                                        16          4.   A declaration deeming this case exceptional and trebling the damages
                                                                                                        17 awarded to ATM;
                                                                                                        18          5.   An award of damages against Defendants in an amount to be proven at trial,
                                                                                                        19 including pre- and post-judgment interest;
                                                                                                        20          6.   An award of costs of suit, including attorneys’ and expert fees, expenses and
                                                                                                        21 disbursements; and
                                                                                                        22          7.   Such other and further relief as the Court deems just and proper.
                                                                                                        23
                                                                                                        24 DATED: April 15, 2019.                        TUCKER ELLIS LLP
                                                                                                        25
                                                                                                        26
                                                                                                                                                         By:    /s/ Matthew I. Kaplan
                                                                                                        27                                                      Matthew I. Kaplan
                                                                                                                                                                Attorneys for Plaintiff
                                                                                                        28                                                      ATM METABOLICS, LLC

                                                                                                                                                         19
                                                                                                                                             FIRST AMENDED COMPLAINT
Exhibits to Amended Complaint for Trademark Infringement, Trademark Counterfeiting,
             Patent Infringement, Breach of Contract, and Declaratory Relief

   Exhibit                                                                     Page No.
       A      Exclusive Product Management and Distribution Agreement             1
       B      January 8, 2019 letter terminating agreement                       11
       C      January 9, 2019 letter in response to January 8, 2019 letter       12
       D      March 6, 2019 letter regarding intention to purchase remaining     13
              inventory
       E      March 7, 2019 letter in response to March 6, 2019 letter           14
       F      March 8, 2019 e-mail from Seth Wiener to Adam Goldman              15
              regarding intention to purchase remaining inventory
       G      April 8, 2019 letter regarding breach of Section 8.4 of the        17
              Product Management and Distribution Agreement
       H      April 9, 2019 follow-up letter to April 8, 2019 letter             19




1430139.1
